       Case 18-04074   Doc 24-1   Filed 12/10/18   Entered 12/10/18 23:38:00   Desc Proposed Order   Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

PAYSON PETROLEUM 3 WELL, L.P.                              §                                 CASE NO. 17-40179
     Debtor.                                               §
                                                           §                                           CHAPTER 7

JASON R. SEARCY, CHAPTER 11                                §
     TRUSTEE FOR PAYSON,                                   §
     PETROLEUM, INC.,                                      §
     Plaintiff,                                            §
                                                           §                       ADVERSARY NO. 18-04074
vs.                                                        §
                                                           §
ACME ENERGY COMPANY, LLC et al.,                           §
    Defendants.                                            §



                        ORDER ON GREGORY REVOCABLE TRUST’S
                                MOTIONS TO DISMISS

       On this date came on to be heard the Motions to Dismiss filed by the Munsch Hardt
Defendants [Doc. 7] and the Whitaker Chalk Defendants [Doc. 10] and the Gregory Trust Joinder
thereof [Doc. 24]. The Court, having considered the pleadings on file, and the arguments of counsel,
finds that this Adversary proceeding should be dismissed and accordingly Grant’s the Motions.

       IT IS THEREFORE ORDERED that this Adversary Proceeding is Dismissed,


       Signed: _________________________, 2018




                                                                 HONORABLE BRENDA T. RHOADES
                                                                 UNITED STATES BANKRUPTCY JUDGE
